ACCEPTED
                                                                                                       01-15-00338-CV
                                                                                            4/13/2015
                                                                                         FIRST   COURT 3:05:53  PM
                                                                                                          OF APPEALS
                                                                       Chris Daniel - District Clerk HOUSTON,
                                                                                                     Harris County
                                                                                                                 TEXAS
                                                                                           Envelope   No. 4866536
                                                                                                  4/29/2015  1:45:14 PM
                                                                                               By: Michelle Wojcik
                                                                                                CHRISTOPHER      PRINE
                                                                                     Filed: 4/13/2015 3:05:53 PM CLERK

                                CAUSE NO. 2012-25496

PACIFIC ALLIED ASSET                        §    IN   THE   DISTRICT      COURTS             OF
                                                                           FILED IN
     MANAGEMENT, LLC                        §                       1st COURT OF APPEALS
                                            §                           HOUSTON, TEXAS
Plaintiff /Cross-Defendant                  §                       4/29/2015 1:45:14 PM
                                            §                       CHRISTOPHER A. PRINE
VS.                                         §                               Clerk
                                            §
HUI KIL WOO dba OLYMPIC                     §
      CONSTRUCTION                          §
                                            §
Defendant /Third Party Plaintiff/Cross-     §    HARRIS        COUNTY,             TEXAS
      Plaintiff                             §
                                            §
VS.                                         §
                                            §
NORTHWEST CROSSING CAPITAL,                 §
    LLC,                                    §
                                            §
Third Party Defendant                       §    151st      JUDICIAL          DISTRICT


      NOTICE OF APPEAL OF PACIFIC ALLIED ASSET MANAGEMENT, LLC AND
                    NORTHWEST CROSSING CAPITAL, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME, Plaintiff /Cross-Defendant, Pacific Allied Asset Management, LLC and

Third Party Defendant/ Cross-Plaintiff Northwest Crossing Capital, LLC, in the above

styled and numbered cause, and pursuant to Texas Rule of Appellate Procedure 25.1, file

this Notice of Appeal and would show as follows:

1.      Trial court, cause number and style of case: 151st Judicial District Court, Harris

County, Texas; Cause No. 2012-25496; In the matter styled PACIFIC ALLIED ASSET

MANAGEMENT, LLC, Plaintiff /Cross-Defendant vs. HUI KIL WOO dba OLYMPIC

CONSTRUCTION Defendant /Third Party Plaintiff /Cross-Plaintiff vs. NORTHWEST



                                             1
CROSSING CAPITAL, LLC, Third Party Defendant/ Cross Plaintiff.

2.      Date of Judgment or Order appealed from: Final Judgment dated March 12,

2015.

3.      Parties’ desire to appeal: Pacific Allied Asset Management, LLC and Northwest

Crossing Capital, LLC desire to appeal the Judgment or Order.

4.      Court to which appeal is taken: Either the First or Fourteenth Court of Appeals.

5.      Name of Parties filing the notice: Pacific Allied Asset Management, LLC and

Northwest Crossing Capital, LLC.

                                                Respectfully submitted,

                                                PLUMMER & FARMER
                                                3303 Louisiana, Suite 145
                                                Houston, Texas 77006
                                                TEL: (713) 524-2400
                                                FAX: (713) 524-6371
                                                mfarmer@plummerandfarmer.com


                                                By: /s/ Michael D. Farmer
                                                        MICHAEL D. FARMER
                                                        TBA No. 06823100

                                                Attorneys for Pacific Allied Asset
                                                Management, LLC and Northwest
                                                Crossing Capital, LLC




                                            2
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Notice of
Appeal of Pacific Allied Asset Management, LLC and Northwest Crossing Capital, LLC has
been served in accordance with Tex. R. Civ. P. 21a, to all attorneys of record on this 13th
day of April, 2015, as follows:

Mr. Kristopher Ahn
The Ahn Law Firm
9930 Long Point Rd
Houston, Texas 77055
ahnlawfirm@gmail.com



                                          /s/ Michael D. Farmer
                                          MICHAEL D. FARMER




                                            3